Citation Nr: 9931941	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  99-03 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to April 17, 1996, for 
the grant of nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had verified service from February 23, 1966 to 
February 24, 1967, and from February 25, 1967 to July 14, 
1969.  He died April 29, 1972; the appellant is his surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that per correspondence received in July 
1999, the appellant withdrew her request for a hearing before 
a Travel section of the Board.  See 38 C.F.R. § 20.704(e) 
(1999).


FINDINGS OF FACT

1.  The RO denied the appellant's initial claim for 
nonservice-connected death pension benefits in a decision in 
March 1973, based on the character of the veteran's 
discharge; she did not appeal.

2.  On April 17, 1997, the RO received a claim from the 
appellant's for nonservice-connected death pension benefits.

3.  The RO established eligibility for nonservice-connected 
death pension benefits effective April 17, 1996, based on 
liberalizing legislation effective April 29, 1981. 

4.  The claims file reveals no VA adjudication or receipt of 
any claim for nonservice-connected death pension benefits 
from April 29, 1981, to April 17, 1996.


CONCLUSION OF LAW

The criteria for an effective date prior to April 17, 1996, 
for nonservice-connected death pension have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.114, 3.400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Criteria

A veteran is defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released under conditions other than dishonorable."  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) (1999).

38 U.S.C.A. § 1541 (West 1991) provides for the payment of 
death pension benefits to surviving spouses of each veteran 
who, in pertinent part, served for a period of ninety days or 
more during a period of war.  See 38 U.S.C.A. § 1521(j)(1) 
(West 1991).  If a former service member did not die in 
service, pension is not payable unless the period of service 
on which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 3.12(a) (1999).

Despite the fact that no unconditional discharge may have 
been issued, a person shall be considered to have been 
unconditionally discharged or released from active military, 
naval or air service when the following conditions are met:  
(1) the person served in the active military, naval or air 
service for the period of time the person was obligated to 
serve at the time of entry into service; (2) the person was 
not discharged or released from such service at the time of 
completing that period of obligation due to an intervening 
enlistment or reenlistment; and (3) the person would have 
been eligible for a discharge or release under conditions 
other than dishonorable at that time except for the 
intervening enlistment or reenlistment.  38 U.S.C.A. § 
101(18) (West 1991); 38 C.F.R. § 3.13 (1999).  See 46 Federal 
Register 23926, effective April 29, 1981.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. §  
5110(a); 38 C.F.R. § 3.400.  38 C.F.R. § 3.400(a) provides 
that unless specifically provided, effective dates will be 
assigned on the basis of the facts found.  

38 C.F.R. § 3.400(c)(3) pertains to the assignment of 
effective dates for benefits based on nonservice-connected 
death after separation from service.  For awards based on 
claims received on or after October 1, 1984, the effective 
date is the first day of the month in which the veteran's 
death occurred if a claim is received within 45 days after 
the date of death; otherwise, the effective date is the date 
of receipt of the claim.  38 U.S.C.A. § 5110(d); 
38 C.F.R. § 3.400(c)(3)(i), (ii).


Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1992).  38 C.F.R. 
§ 3.400(r) provides that the effective date of benefits based 
on reopened claims is the date or receipt of the claim, or 
the date entitlement arose, whichever is later.  

38 C.F.R. § 3.400(p) provides for assignment of effective 
dates based on liberalizing laws and VA issues, and refers to 
38 C.F.R. § 3.114.  38 C.F.R. § 3.114(a) provides that where 
pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  Where pension, 
compensation, or dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
The provisions of this paragraph are applicable to original 
and reopened claims as well as claims for increase.  

38 C.F.R. § 3.114(a)(1) provides that if a claim is reviewed 
on the initiative of VA within one year from the effective 
date of the law or VA issue, or at the request of a claimant 
received within one year from that date, benefits may be 
authorized from the effective date of the law or VA issue.  
38 C.F.R. § 3.114(a)(2) provides that if a claim is reviewed 
on the initiative of VA more than one year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
administrative determination of entitlement.  If a claim is 
reviewed at the request of the claimant more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114(a)(3).  See 38 
U.S.C.A. §  5110(g).

Factual Background

The veteran had a period of service from February 23, 1966 to 
February 24, 1967, from which, according to the National 
Personnel Records Center, he was honorably discharged.  He 
also served from February 25, 1967 to July14, 1969, a period 
from which he was discharged under other than honorable 
conditions.  

The veteran died April 29, 1972.  In November 1972, the RO 
received the appellant's claim of entitlement to death 
benefits.  In an administrative decision dated in January 
1993, the RO set out that the veteran's July 14, 1969, 
discharge was under dishonorable conditions and thus 
constituted a bar to benefits.  Benefits were denied by the 
RO and the appellant was notified in March 1973.  She did not 
appeal and that determination became final.  38 U.S.C. 
§ 4005(c) (1970) [38 U.S.C.A. § 7105(c) (West 1991)]; 
38 C.F.R. § 19.153 (1972) [38 C.F.R. § 20.1103 (1999)].

In a letter dated in May 1989, the State of Washington, 
Department of Veterans Affairs, a state veterans' office, 
notified the appellant that their office had been advised 
that VA denied benefits in January 1973, and further advised 
her that in order to establish eligibility, the veteran would 
have had to honorably complete one full enlistment.  

On April 17, 1997, the RO received the appellant's informal 
request for nonservice-connected death pension benefits.  On 
May 19, 1997, the RO received a copy of the veteran's death 
certificate.  On October 10, 1997, the RO received the 
appellant's completed formal application for death benefits.  
An administrative decision dated in April 1998 found the 
veteran to have had a conditional period of honorable 
service.  That determination was based on consideration of an 
April 29, 1981, change in law, which permitted a finding that 
service from the time of induction or enlistment could be 
considered as a period of service from such date to the date 
a discharge could or would have been issued but for 
intervening enlistment.  Based on such, service from February 
23, 1966 to February 23, 1968 was recognized as honorable.  
Thereafter, the RO granted the appellant nonservice-connected 
death pension benefits, effective April 17, 1996.

Analysis

The Board notes that the claim is well grounded within the 
meaning of 38 U.S.C.A. §  5107 (West 1991) and that all 
relevant evidence necessary for an equitable disposition of 
the appeal has been obtained, and no further assistance is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

First, the Board notes that the appellant's initial claim was 
denied in 1973, and the RO's denial became final.  Moreover, 
a review of the claims file fails to reflect any attempt by 
the appellant to reopen the claim prior to April 17, 1997, 
despite recent statements by her to the contrary.  The 
appellant specifically claims that her eligibility for 
nonservice-connected pension benefits should be effective at 
least back to May 1989, the date of the letter from the 
Washington State veteran's office.  

The Board has carefully reviewed this case and notes first 
that at the time of the 1973 denial, and prior to April 29, 
1981, the veteran's other than honorable discharge from 
service in 1969 precluded the appellant's entitlement to 
benefits.  Eligibility was established by the RO based only 
on application of a change in the law, i.e., 38 C.F.R. 
§ 3.13(c)(3) that became effective April 29, 1981, and 
provided for recognition of a period of conditional honorable 
service such as where there was no discharge due to immediate 
re-enlistment.  Thus, the benefit in this case was granted 
based on application of a liberalizing law and 38 C.F.R. 
§ 3.114 applies.  See also 38 C.F.R. § 3.400(p).  Under 
38 C.F.R. § 3.114(a) it is provided that the effective date 
shall not be earlier than the effective date of the 
liberalizing act or administrative issue, April 29, 1981.  
Moreover, the appellant's claim was not reviewed at VA 
initiative within one year from April 29, 1981, or at any 
time thereafter.  To the extent that the appellant points to 
the State of Washington Department of Veterans Affairs, any 
confusion between that office and the U.S. Department of 
Veterans Affairs does not provide a basis for an earlier 
effective date.  In that regard, it must be noted the state 
organization's letter of May 18, 1989 to the appellant bears 
the heading "State of Washington."  As a state 
organization, it is not a VA body and is not authorized to 
review and adjudicate VA claims.  As such, 38 C.F.R. 
§ 3.114(a)(1) does not apply.  

Thus, the Board must look to 38 C.F.R. § 3.114(a)(2), which 
provides that if a claim is reviewed at the request of the 
claimant more than one year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 
one year prior to the date of receipt of such request.  
38 C.F.R. § 3.114(a)(3).  See 38 U.S.C.A. § 5110(g).  In this 
case, the claim was reviewed based on the RO's receipt of the 
appellant's statement on April 17, 1997.  Accordingly, the RO 
has established an effective date one year prior thereto, 
April 17, 1996.  The Board can find no document that may be 
considered a claim for nonservice-connected death pension 
benefits between April 29, 1981 and April 17, 1996.  Rather, 
the document received on April 17, 1996, is the first 
received subsequent to the change in law, in which the 
appellant identified the benefit sought.  Accordingly, no 
earlier effective date is warranted under VA laws and 
regulations.  38 C.F.R. §§ 3.114, 3.400.



ORDER

An effective date prior to April 17, 1996, for the grant of 
nonservice-connected death pension benefits, is denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

